DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS)s submitted on 09/21/2021, 11/03/2021, and 01/24/2022 have been entered and fully considered by the examiner.

Response to Amendment
the amendment of 11/24/2021 has been entered and fully considered by the examiner.
claims 1,8, 10, 11, 18, 20 have been amended. claims 2-6, 9, 12-16, 19 have been canceled. claims 21-28 have been added. Claims 1, 7, 8, 10, 11, 17, 18, 20-28 are currently pending in the application with claims 1 and 11 being independent.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, 11, 17, and 18 are rejected under 35 U.S.C. 103 being obvious over Govari (U.S. Patent No. 7,549,960) hereinafter “Govari” in view of Levin (U.S. Publication No. 2002/0143320) hereinafter “Levin” and Shechter et al. (U.S. Publication No. 2012/0095330) hereinafter “Shechter”.
Regarding claim 1, Govari discloses a system for medical object tracking [see abstract of Govari] comprising: 
a plurality of radio frequency transceivers [RF radiators 40,42,44; see FIG. 1], each of the plurality of radio frequency transceivers configured to emit a radio frequency signal at a respective frequency [see column 8, lines 13-17]; 
a radio frequency beacon [tag 12; see FIG. 1] attachable to a medical object [see FIG. 1 and column 8, lines 47-50; the tag is attached to an intravascular catheter], the radio frequency beacon being configured to: 
radiate a return the radio frequency signal at a predetermined frequency in response to receiving each of the radio frequency signals at a respective frequency [see column 7, lines 63-67 and column 10, lines 5-20]; and 
 a control device [signal processor 30; see FIG. 1] in communication with the plurality of radio frequency transceivers and the radio interface [see column 8, lines 51-55], the control device including processing circuitry configured to determine a location and orientation of the medical object in three-dimensional space based at least in part on the return radio frequency signals and [see column 8, lines 51-60 (determining location based on reflected signals) and column 10, lines 26-35 (determining location based on vibration based signals] 
Govari doesn’t expressly disclose that the RF beacon attachment to a medical object is removable. and that the radio frequency beacon comprises an accelerometer and a radio interface, the radio frequency beacon being configured to transmit via the radio interface, accelerometer data generated by the accelerometer; and determine a location and an orientation in 3D space based on the accelerometer data
Levin, directed towards medical object tracking using RF ID tags [see abstract of Levin] discloses that the RF beacon attachment to the medical object is removable.[see [0071] and claim 6 of Levin]
Shechter, directed towards determining orientation and position using RF ID tags [see abstract of Shechter] further discloses that the RF beacon includes at least one accelerometer [sensor 204 can be an accelerometer ; see [0026] of Shechter] and a radio interface [wireless energy transmission and/or reception device 206], the radio frequency beacon being configured to transmit via the radio interface accelerometer data generated by the accelerometer [see [0026] of Shechter] and determine a location and an orientation in 3D space based on the accelerometer data [ [0023]-[0028]  of Shechter ]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the attachable RF beacons of Govari and further make them removable according to the teachings of Levin in order to reuse the RF beacons in any medical object needed. It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the RF beacon of Govari in view of Levin further make the radio frequency beacon comprise an accelerometer and a radio interface, the radio frequency beacon being configured to transmit via the radio interface, accelerometer data generated by the accelerometer; and determine a location and an orientation in 3D space based on the accelerometer data. according to the teachings of Shechter in order to increase the precision of the placement of medical devices into a particular target anatomy of a patient by determining their orientation and location. [see [0003] of Shechter]
Regarding claim 7,  Govari further discloses that the medical object is one of a surface of a bone and a medical device. [see FIG. 1 and column 8, lines 47-50; the tag is attached to an intravascular catheter] , 
Regarding claim 8  Govari further discloses that the determination of the location and orientation of the medical object in three-dimensional space includes determining, for each of the respective return radio frequency signal, a respective location in three-dimensional space of the medical object; and wherein the determined location and orientation of the medical object in three-dimensional space is based on the determined respective locations from each of the respective return radio frequency signals.[see column 8, lines 18-30 and column 10, lines 26-35]  
Regarding claim 11, Govari discloses a method implemented in a system for medical object tracking [see abstract of Govari], the method comprising: 
emitting, at each radio frequency transceiver of a plurality of radio frequency transceivers [RF radiators 40,42,44; see FIG. 1],, a radio frequency signal at a respective frequency[see column 8, lines 13-17]; 
radiating, [see column 7, lines 63-67 and column 10, lines 5-20] at a radio frequency beacon [tag 12; see FIG. 1]  attachable to the medical object [see FIG. 1 and column 8, lines 47-50; the tag is attached to an intravascular catheter] return radio frequency signals in response to receiving each of the radio frequency signals at a respective frequency [see column 7, lines 63-67 and column 10, lines 5-20]; 
determining a location of the medical object in three-dimensional space based at least in part on the return radio frequency signals. [see column 8, lines 51-60 (determining location based on reflected signals) and column 10, lines 26-35 (determining location based on vibration based signals] 
Govari doesn’t expressly disclose that the RF beacon removably attachable to the medical object. and providing, via a radio interface the radio frequency beacon, accelerometer data from an accelerometer of the radio frequency beacon, determining a location and orientation of the medical object based on accelerometer data. 
Levin, directed towards medical object tracking using RF ID tags [see abstract of Levin] discloses that the RF beacon is removably attached to the medical object.[see [0071] and claim 6 of Levin]
Shechter, directed towards determining orientation and position using RF ID tags [see abstract of Shechter] further discloses sending via a radio interface of[sensor 204 can be an accelerometer ; see [0026] of Shechter] and a radio interface [wireless energy transmission and/or reception device 206], the radio frequency beacon being configured to transmit via the radio interface accelerometer data generated by the accelerometer [see [0026] of Shechter] and determine a location and an orientation in 3D space based on the accelerometer data [ [0023]-[0028]  of Shechter ]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the RF beacon of Govari further and send via a radio interface accelerometer data generated by the accelerometer according to the teachings of Shechter  in order to provide the orientation of the RF beacon in space
Regarding claim 17, Govari further discloses that the medical object is one of a surface of a bone and a medical device. [see FIG. 1 and column 8, lines 47-50; the tag is attached to an intravascular catheter] , 
Regarding claim 18, Govari further discloses that the determination of the location and orientation of the medical object in three-dimensional space includes determining, for each of the respective return radio frequency signal, a respective location in three-dimensional space of the medical object; and wherein the determined location and orientation of the medical object in three-dimensional space is based on the determined respective locations from each of the respective return radio frequency signals.[see column 8, lines 18-30 and column 10, lines 26-35]  
Claims 21-23 and 26 are rejected under 35 U.S.C. 103 being obvious over Govari (U.S. Patent No. 7,549,960) hereinafter “Govari” in view of Levin (U.S. Publication No. 2002/0143320) hereinafter “Levin” and Shechter et al. (U.S. Publication No. 2912/0095330) hereinafter “Shechter” as applied to claims 1 and 11 above, and further in view of Shelton et al. (U.S. 2020/0405440) hereinafter “Shelton”
	Regarding claim 21 and 22, Govari in view of Levin and Shechter discloses all the limitations of claims 1 and 11 above [see rejection of claims 1 and 11]
	Govari in view of Levin and Tucker does not disclose that the medical object is a cutting tool.
	Shelton, directed towards tracking surgical tools using beacons [see abstract of Shelton] further discloses wherein the medical object is a cutting tool. [see [0343] of Shelton]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Govari in view of Levin and Tucker further and make the medical object be a cutting tool according to the teachings of Shelton in order to provide location information about the exact location of a surgical tool and increase the accuracy of surgical procedures.
Regarding claim 23 and 26, Govari in view of Levin and Shechter discloses all the limitations of claims 1 and 11 above [see rejection of claims 1 and 11]
Govari in view of Levin and Tucker does not disclose that the control device is configured to track and store location information corresponding to the location of the medical object in three- dimensional space and orientation information corresponding to orientation of the medical object in three-dimensional space
Shelton further discloses that the control device is configured to track and store location information corresponding to the location of the medical object in three- dimensional space and orientation information corresponding to orientation of the medical object in three-dimensional space.  [see [0004] and [0136] of Shelton]
	Shechter, directed towards determining orientation and position using RF ID tags [see abstract of Shechter] further discloses that the RF beacon includes at least one accelerometer [sensor 204 can be an accelerometer ; see [0026] of Shechter] and a radio interface [wireless energy transmission and/or reception device 206], the radio frequency beacon being configured to transmit via the radio interface accelerometer data generated by the accelerometer [see [0026] of Shechter] and determine a location and an orientation in 3D space based on the accelerometer data [ [0023]-[0028]  of Shechter ]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Govari in view of Levin and Shechter further and make control device be configured to track and store location information corresponding to the location of the medical object in three- dimensional space and orientation information corresponding to orientation of the medical object in three-dimensional space according to the teachings of Shelton in order to increase the accuracy of the surgical procedure by detecting and storing the exact location and orientation of the surgical tool.

Claims 24 and 27 are rejected under 35 U.S.C. 103 being obvious over Govari in view of Levin, Shechter, and Shelton as applied to claims 23 and 26 above, and further in view of Bopat et al. (U.S. Publication No. 2020/0163044) hereinafter “Bopat”.
Regarding claim 24 and 27, Govari in view of Levin, Shechter and Shelton discloses all the limitations of claims 23 and 26 above [see rejection of claims 23 and 26]
Govari in view of Levin, Shechter and Shelton does not disclose that the control device is configured to provide the stored location and orientation information to a machine learning platform.
Bopat, directed towards location determination of a tagged object [see abstract of Bopat] the control device is configured to provide the stored location and orientation information to a machine learning platform. [see [0129] of Bopat disclosing providing location information to the machine learning platform]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Govari in view of Levin, Shechter, and Shelton further and make control device be configured to provide the stored location and orientation information to a machine learning platform according to the teachings of Bopat in order to provide training information for the machine learning platform.

Claims 25 and 28 are rejected under 35 U.S.C. 103 being obvious over Govari in view of Levin, Shechter, Shelton, and Bopat as applied to claims 24 and 27 above, and further in view of Boisvert et al. (U.S. Publication No. 2021/0038328) hereinafter “Boisvert”.
Regarding claim 25 and 28, Govari in view of Levin, Shechter, Shelton, and Bopat discloses all the limitations of claims 23 and 26 above [see rejection of claims 23 and 26]
Govari in view of Levin, Shechter, Shelton, and Bopat does not disclose that the machine learning platform is configured to provide one or more recommended cutting planes based at least on the stored location information and orientation information.
Boisvert, directed towards robotic surgical device [see abstract of Boisvert] the machine learning platform is configured to provide one or more recommended cutting planes based at least on the stored location information and orientation information.[see [0024] of Boisvert disclosing using stored location and orientation information to determine a cutting plane during surgery]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Govari in view of Levin, Shechter, Shelton, and Bopat further and make the machine learning platform is configured to provide one or more recommended cutting planes based at least on the stored location information and orientation information according to the teachings of Boisvert in order to increase the accuracy of determination of the cutting plane using machine learning techniques.

Response to Arguments
Applicant’s arguments, see page 8 of remarks, filed 11/24/2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  The U.S.C. 103 rejection of claims 10 and 20 has been withdrawn. However, in view of a new reference “Shechter”, a new rejection has been added. 
Applicant's arguments filed 11/24/2021 regarding other claims have been fully considered but they are not persuasive. 
Regarding rejection of claims 9, and 19 now incorporated into claims 1 and 11, the applicant has argued that Tucker does not teach determination of location and orientation in 3D space because the accelerometer of Tucker is a single dimensional accelerometer. 

Applicant’s arguments, see applicant’s remarks, filed 11/24/2021, with respect to the rejection(s) of claim(s) 1 and 11 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shechter et al. (U.S. Publication No. 2912/0095330) hereinafter “Shechter”.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793